DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group J without traverse in the reply filed on 6/15/2022 is acknowledged. Claims 1-48 are cancelled and new claims 49-60 are presented.

Claim Objections
Claims 49-51 and 53-56 are objected to because of the following informalities: 
Claim 49,
Line 6: “a sharpened distal tip” should read --the sharpened distal tip—
Line7: “a” should be inserted before “proximal end”
Claim 50, 
Line 3: “between” should read --among--
Line 4: “blood collection position” should read --the blood collection position--
Line 4: “needle retraction position” should read --the needle retraction position
Claim 51, line 1: “the” should be inserted before “user manipulation”
Claim 53,
Line 3: “between” should read --among--
Line 4: “blood collection position” should read --the blood collection position--
Line 4: “needle retraction position” should read --the needle retraction position--
Claim 54, line 1: “the” should be inserted before “user manipulation”
Claim 55, line 1: “the” should be inserted before “user manipulation”
Claim 56, line 3-4: “portion of blood of the flow of blood” should read --portion of blood from the flow of blood--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites “the isolation” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 50-60 are rejected by virtue of their dependence from claim 49.
Claim 56 recites “the gas” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49-52 and 58-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botich (US 6004278).
Regarding claim 49, Botich teaches (Figure 1) a retractable needle blood/fluid collection device. The needle bearing medical device is provided with an automatic retraction mechanism in which the user is required to execute a dual or compound motion in order to actuate the needle for withdrawing the needle into the device by movement of a biasing member (i.e., a blood sequestration device configured to automatically retract). (Col. 2, lines 48-52). The device comprises a needle carrier structure (2) (i.e., housing) for retaining a forwardly projecting needle (15) and a rearwardly projecting needle (68) (i.e., and safely house a sharpened distal tip of a needle following the isolation of an initial portion of blood and collection of a subsequent sample of blood from a flow of blood of a patient). (Col. 3, lines 61-65). The needle (15) comprises a sharp forward end or tip (17) suitable for use in fluid sampling, such as for blood sampling by accessing a patient's vein and extends through an opening or axial hole (12) in the forward end (4) of the barrel (3) (i.e., lumen) of the needle carrier (2); the rear portion of the needle (15) extends generally axially into the barrel (3) of the needle carrier (2) (i.e., a needle operably coupled to the housing, the needle having a sharpened distal tip, proximal end and a wall defining a lumen therebetween). (Col. 4, lines 8-20).
Referring to Figures 2 and 4, a needle retainer (41) is positioned at the proximal end of the needle and configured to selectively retain the needle (15) in a configuration projecting outwardly from the needle carrier. The rear portion of the needle retainer (41) is provided with a latching structure/flange (42) for selectively retaining the needle (15) in its projecting position from the needle carrier (2) (i.e., a needle biasing mechanism operably coupled to the proximal end of the needle and configured to bias the needle from an initial position, in which the sharpened distal tip of the needle protrudes from the housing). (Col. 5, lines 15-18; lines 31-35). The exterior of needle retainer (41) is further provided with longitudinal grooves between the fingers (47) to facilitate separation of the fingers and breakage of the fingers (47) when the retraction of the needle is actuated into housing, as shown in Figures 3 and 4, thus enhancing the safety of personnel engaged in the use or disposal of such devices (i.e., to a safe position, in which the sharpened distal tip of the needle is housed within the housing).  (Col. 6, lines 32-35; Col. 12, lines 49-50).
Furthermore, Botich teaches an actuating member (53) located within the barrel (3). Immediately prior to use of the needle carrier, the actuating member (53) is advanced within the body to a second or intermediate, position as shown in Figure 1 (i.e., a movable element shiftable within the housing between an initial blood sequestration position, a blood collection position). (Col. 7, lines 42-44).
Referring to Figure 2, the actuating member (53) is actuated for retraction of the needle (15) via the spring (31), which propels the needle rearwardly (i.e., needle retraction position). (Col. 7, lines 61-63). The needle (15) may be inserted into a patient (i.e., into a blood vessel of the patient for blood sampling). The user then verifies that the needle is properly inserted in the patient's blood vessel by looking for the appearance of fluid in the flashback chamber area in the needle carrier (2). When the needle has been properly inserted into the patient, the collection tube (105) is inserted by the user into the rear end of the tube adapter (82). As the collection tube (105) is advanced therein, the rear needle pierces the boot and the plug, and the boot is compressed by the plug down the shaft of the rear needle. When the rear end of the rear needle 68 enters the chamber (110) (i.e., a sequestration chamber) of the collection tube (105) (i.e., a fluid conduit for blood collection), fluid is drawn into the chamber of the collection tube by the vacuum or reduced pressure within the collection tube. (Col. 11, lines 53-67). The needle (15) may then be retracted by the user into chamber (56) of the actuating member (53) (i.e., a chamber configured to retain the needle in the safe position). (Col. 12, lines 32-34).
Regarding claim 50, Botich teaches actuating member (53) defining a slide member (91) with button (97) (i.e., push tab) that can be moved rearwardly, thereby laterally displacing the slide member (91) within the needle carrier structure (2) and barrel (3) (i.e., the movable element defines one or more push tabs configured to protrude from the housing to enable user manipulation of the movable element relative to the housing between the initial blood sequestration position, the blood collection position, and the needle retraction position).  (Col. 12, lines 16-18).
Regarding claims 51-52, Botich, as previously discussed, teaches actuating member (53) defining a slide member (91) with button (97) (i.e., push tab) that can laterally displace the slide member (91) within the barrel (3) of needle carrier structure (2). (Col. 12, lines 16-18).The actuating member (53) may be advanced within the body from the retracted position to a second or intermediate, position as shown in Figure 1 (i.e., user manipulation of the one or more push tabs in a first direction causes the movable element to shift from the initial blood sequestration position to the blood collection position and/or from the blood collection position to the needle retraction position). (Col. 7, lines 42-44).
Regarding claim 58, Botich teaches (Figure 1) a sealing member (35), such as a resilient cup, washer, silicone plug puncturable disc, positioned within the forward end (4) of the barrel (3) of the needle carrier (2). A puncturable membrane (37) forms the forward end (38) of the sealing member (35). The membrane (37) is sufficiently thin to be pierced by the tip of the needle to allow the needle to extend outwardly from the forward end of the barrel of the needle carrier. The membrane (37) is sufficiently resilient to seal the axial hole (12) after the needle has been retracted, to prevent fluid from leaking out of the barrel when the needle is retracted (i.e., the fluid conduit for blood collection is occluded upon shifting the movable element to the needle retraction position). (Col. 4, lines 58-67; Col. 5, lines 1-6).
Regarding claim 59, Botich illustrates (Figure 3) wherein in the needle retraction position the entire movable element (i.e., actuator 53) is housed within the housing which thereby inhibits user manipulation of the movable element relative to the housing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Botich in view of Rambin (US 6340354). 
Rambin, in a related field of endeavor, teaches (Figure 14A) a blood extraction system comprising an independent, single needle stationary design including a vacuum chamber (113) configured to hold a vacuum till actuated, a suction conduit (16) (i.e., movable element) having a seal (120) communicating with the vacuum chamber, configured to be initiated via downward pressure upon the device, driving the needle through the seal. (Col. 19, lines 66-67; Col. 20, lines 1-9).
In use, the base of the unit is pressed upon the tissue of the patient, such that a needle (117) and enveloping caisson (121) is pressed into the tissue of the patient, causing blood to flow into the base. Next, the first tab, (111) is removed and the unit pressed downward, forcing the first needle (115) through seal (114) opening vacuum chamber and urging blood from the tissue through needle and into the chamber. After an interval of time, the second tab (112) may be removed and force again applied downwardly upon the top of the unit, forcing needle (117) through seal (120), opening the medicinal chamber, wherein medicine is urged to flow through the needle and into the tissue via pressure differential (i.e., wherein the movable element defines a first push tab and a second push tab configured to protrude from the housing to enable user manipulation of the movable element relative to the housing between the initial blood sequestration position [and] the blood collection position). (Col. 20, lines 10-22). Furthermore, as illustrated in Figure 14C, the second push tab causes the suction conduit (i.e., movable element) to shift from the blood collection position to a needle retraction position, as shown by the partially retracted needle into the suction conduit (i.e., the movable element shifting to a needle retraction position).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botich to provide “wherein the movable element defines a first push tab and a second push tab configured to protrude from the housing to enable user manipulation of the movable element relative to the housing between the initial blood sequestration position, blood collection position, and needle retraction position” of Rambin. Doing so provides a single needle stationary design for blood extraction intended for emergency use in the field where the operator has greater control of the treatment area. (Col. 20, lines 2-4).
	Regarding claim 54, as previously discussed, Rambin teaches (Figure 14A) a blood extraction system comprising an independent, single needle stationary design including a vacuum chamber (113) configured to hold a vacuum till actuated, a suction conduit (16) (i.e., movable element) having a seal (120) communicating with the vacuum chamber, configured to be initiated via downward pressure upon the device, driving the needle through the seal. (Col. 19, lines 66-67; Col. 20, lines 1-9). In use, the base of the unit is pressed upon the tissue of the patient, such that a needle (117) and enveloping caisson (121) is pressed into the tissue of the patient, causing blood to flow into the base. Then, the first tab, (111) is removed and the unit pressed downward, forcing the first needle (115) through seal (114) opening vacuum chamber and urging blood from the tissue through needle and into the chamber (i.e., wherein user manipulation of the first push tab in a first direction causes the movable element to shift from the initial blood sequestration position to the blood collection position).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botich to provide “wherein user manipulation of the first push tab in a first direction causes the movable element to shift from the initial blood sequestration position to the blood collection position” of Rambin. Doing so provides a single needle stationary design for blood extraction intended for emergency use in the field where the operator has greater control of the treatment area. (Col. 20, lines 2-4).
Regarding claim 55, as previously discussed, Rambin teaches that in use, after an interval of time, a second tab (112) may be removed and force again applied downwardly upon the top of the unit, forcing needle (117) through seal (120), opening the medicinal chamber, wherein medicine is urged to flow through the needle and into the tissue via pressure differential. Furthermore, as illustrated in Figure 14C, the second push tab causes the suction conduit (i.e., movable element) to shift from the blood collection position to a needle retraction position, as shown by the partially retracted needle into the suction conduit (i.e., wherein user manipulation of the second push tab in a second direction causes the movable element to shift from the blood collection position to the needle retraction position.).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botich to provide “wherein user manipulation of the first push tab in a first direction causes the movable element to shift from the initial blood sequestration position to the blood collection position” of Rambin. Doing so provides a single needle stationary design for blood extraction intended for emergency use in the field where the operator has greater control of the treatment area. (Col. 20, lines 2-4).

Claims 56 is rejected under 35 U.S.C. 103 as being unpatentable over Botich in view of Abitabilo (U.S. Patent No. 20170239443) (cited by Applicant). 
Regarding claim 56, Botich teaches all of the elements of the claim invention except “wherein the sequestration chamber includes a gas permeable membrane configured to enable the gas initially trapped within the sequestration chamber to vent from the sequestration chamber as the initial portion of blood of the flow of blood fills the sequestration chamber.”
Abitabilo, in a related field of endeavor, teaches (Figures 29C and 30A) catheter hub assembly wherein blood or bodily fluid from a patient enters the catheter tube (108) and other portions of the intravenous catheter assembly (100), thereby purging air from within the catheter assembly (100), through a gas porous barrier of the catheter insertion device when activated by the vent cap (120). (Paragraph [0170]). In one embodiment, the vent cap (120) can include a nose (196), a flash plug (198) (i.e., gas permeable membrane), a push plate (202), and one or more needleless connector engagement arms (204). Air permeable barrier (198) can be positioned within a portion of the vent path (208) and can be comprised of an air permeable matrix that enables air or gas to vent as blood or bodily fluid fills the vent path (208), but inhibits the blood or bodily fluid from passing entirely through the vent path (208) (i.e., the sequestration chamber includes a gas permeable membrane configured to enable the gas initially trapped within the sequestration chamber to vent from the sequestration chamber as the initial portion of blood [from] the flow of blood fills the sequestration chamber). (Paragraphs [0171], [0173]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botich to provide a “sequestration chamber [that] includes a gas permeable membrane configured to enable the gas initially trapped within the sequestration chamber to vent from the sequestration chamber as the initial portion of blood of the flow of blood fills the sequestration chamber” of Abitabilo. Doing so allows both evacuating the air within intravenous catheter assembly, as well as providing a positive indication of placement of the catheter tube in the patient's vein through a flashback mechanism. (Paragraph [0181]). 
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Botich in view of Rogers (U.S. Patent No. 20170020428) (cited by Applicant). 
Regarding claim 57, Botich teaches all of the elements of the claim invention except wherein the fluid conduit for blood collection is “operably coupled to a length of flexible tubing configured to be operably coupled to a blood collection device”.
Rogers, in a related field of endeavor, teaches (Figure 3) a blood sequestration device wherein a blood flow channel (i.e., fluid conduit for blood collection) is connected to a sequestration chamber formed from flexible tubing. (Paragraph [0056]-[0057]). In some implementations (Figures 8A-8E), the sequestration chamber tubing is connected to a Vacutainer base or housing (810), or other blood sample collection device (i.e., operably coupled to a length of flexible tubing configured to be operably coupled to a blood collection device). (Paragraph [0066]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botich to provide that the fluid conduit for blood collection is “operably coupled to a length of flexible tubing configured to be operably coupled to a blood collection device”. Doing so provides a sterile, vacuum-sealed container to store collected blood and further optimizes blood sampling. (Paragraph [0066]).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Botich in view of Guerra (US 3753432). 
Regarding claim 60, Botich teaches all of the elements of the claim invention except “a catheter operably coupled to the housing and configured to coaxially ride over the needle for positioning within vasculature of the patient”.
Guerra, in a related field of endeavor, teaches (Figure 16) a catheter which may be used in conjunction with a syringe assembly to take blood samples (i.e., a catheter operably coupled to the housing). (Col. 5, lines 52-55). When, as shown in Figure 16, the needle arm (18B) of the syringe assembly is injected into plug (31), the needle passes through outlet port (28) and coaxially into catheter tube (29) (i.e., catheter coaxially rides over the needle for positioning within vasculature of the patient). (Col. 6, lines 5-8).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botich to provide “a catheter operably coupled to the housing and configured to coaxially ride over the needle for positioning within vasculature of the patient” of Guerra. Doing so provides a blood drawing configuration that allows for multi-samples of blood to be taken directly into test tubes without having to use standard syringes as intermediaries and reduces loss of blood. (Col. 6, lines 16-23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        7/15/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791